The petition is an ordinary one to quiet title, under the statute, to a portion of Lot 8 of Harrison Boulevard Place, an addition to Kansas City, Missouri. Plaintiffs claim a fee simple title in the petition, and avers that defendants "claim some right, title or interest" in this portion of said lot.
Defendants' answer reads thus:
"Now come the defendants and for answer to the plaintiff's petition deny each and every allegation therein contained."
After hearing evidence upon the part of plaintiffs, the defendants demurred thereto, and stood upon their demurrer. The court entered judgment for plaintiffs, and defendants have appealed. They challenge here the sufficiency of the evidence to show fee simple title in plaintiff, *Page 342 
and this in the face of their answer wherein they denied that they claimed any "right, title or interest" in the premises. This outlines the case.
The defendant has no complaint to make as to this judgment, so far as his brief goes in this court. Under Section 2535, Revised Statutes 1909, the statute under which plaintiff proceeded, it was incumbent upon plaintiff to allege in his petition (1) that he claimed some interest in the property, and (2) that defendants claimed some interest in the property. These two allegations are substantive and vital to a petition under this statute. Defendants in such action may choose their own course in the answer. The procedure is as under our civil code. [R.S. 1909, sec. 2536.] If defendants default, or appearing, admit the facts of the petition and consent to judgment, then costs must be taxed against plaintiffs. [R.S. 1909, sec. 2537.] In this case defendants did not default, nor did they consent to a judgment for plaintiff as per his petition. They answered, but only by the general denial set out in the statement. By this general denial they denied that they claimed any title or interest in the premises. With this denial of record, they passed out of the case below, and here, as parties having an interest in the subject-matter of the litigation. When they denied, as they did, that they claimed either title or interest in the property, it is hard to conceive their further interest in the case nisi, or here. In Gilchrist v. Bryant, 213 Mo. l.c. 444, LAMM, J., in a similar situation said:
"Furthermore, defendant does not claim title in his answer. By filing a general denial he denied that plaintiff claims title or was the owner in fee simple absolute, but he did not stop with that — mark, he also denied that he, himself, had any claim, title or interest in the land hostile to plaintiff. On such a pleading can defendant be much injured by a judgment in favor of plaintiff? Let the judgment be affirmed. It is so ordered."
So say we in this case. The judgment is accordingly affirmed. All concur. *Page 343